Citation Nr: 0938599	
Decision Date: 10/09/09    Archive Date: 10/22/09	

DOCKET NO.  04-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) based on personal assault.



REPRESENTATION

Appellant represented by:	K. A. Lieberman, Attorney-at-
Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had some 30 days of active military duty from 
July to August 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  In May 2006, 
the Board remanded the appeal for VCAA compliance with 
respect to regulations governing claims involving personal 
assault, collection of up-to-date records, and the conduct of 
a VA psychiatric examination.  In July 2007, the Board denied 
the claim.  Pursuant to joint motion, the Board's July 2007 
decision was vacated and remanded to the Board for action 
consistent with the joint motion.  The case is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

The joint motion found that the Board's July 2007 decision 
lacked adequate reasons and bases for denial of the Veteran's 
claim.  That decision found that although the Veteran had 
received previous diagnoses of PTSD, this diagnosis was 
legitimately called into question by treatment records and 
subsequent examination reports.  The diagnosis remains in 
question.

The May 2006 Board remand requested collection of all up-to-
date records to be followed by a VA psychiatric examination.  
However, the November 2006 VA examination conducted resulted 
in a finding by the examiner that she was unable to provide a 
diagnosis for the Veteran because of his failure to cooperate 
in the examination.  In retrospect, the outcome of this 
examination was inadequate for rating purposes and therefore 
did not comply with Stegall v. West, 11 Vet. App. 268 (1998).  
The representative has specifically requested that the 
Veteran's claim be remanded to the RO for additional 
development, including an adequate VA examination, and she 
also pointed out that the Veteran continued to receive 
ongoing psychiatric treatment at the San Juan VA Medical 
Center.

The Veteran has reported that he was the victim of a sexual 
assault while awaiting his medical discharge on other reasons 
and that he never reported this incident to authorities at 
any time during military service or thereafter.  He claims to 
have only informed certain family members of the incident and 
those family members have submitted corroborating statements, 
which only corroborate what the Veteran told them.  In his VA 
Form 9, Substantive Appeal, the Veteran provided a fairly 
detailed statement which, among other things, alleged that he 
had "many problems with the police" which were attributable 
to his assault during service.  The Board would find it 
useful for the Veteran's local criminal record to be obtained 
and included in the claims folder for review by a qualified 
professional in conjunction with a new VA psychiatric 
examination to be ordered.  The Veteran also wrote that he 
was willing to undergo an examination, so another VA 
psychiatric examination will be ordered, and the Veteran is 
expected to fully cooperate with this examination in 
advancing his claim, and assisting in the adequate and proper 
adjudication of that claim.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, military records 
specialist should a obtain a copy of the 
Veteran's service personnel records, 
including all records of his 
administrative separation from service in 
1976.  Any records obtained must be 
include with the claims folder.

2.  The Board finds that the Veteran has 
already been provided adequate and 
comprehensive VCAA notice of the evidence 
necessary to substantiate his claim.  It 
is clear from a review of the record that 
the Veteran has actual knowledge of the 
fact that the essential evidence 
necessary in this case would be any 
evidence corroborating his allegation of 
a personal assault during service.  No 
additional VCAA notice is necessary.  

The RO should forward the Veteran a 
letter with appropriate releases with a 
request that the Veteran cooperate in 
producing all records of the Veteran's 
criminal history in Puerto Rico.  The 
Veteran has written in his substantive 
appeal that he had many problems with the 
police attributable to his personal 
assault during service and these 
historical records should be available 
for review by a VA psychiatric examiner.  
The Veteran is expected to cooperate in 
obtaining these records either by 
securing them himself and forwarding them 
to the RO or completing an appropriate 
release so that VA may collect them on 
his behalf.  Any records obtain should be 
included in the claims folder.

It appears from the record that the 
Veteran receives continuing psychiatric 
care and treatment with VA in Puerto 
Rico.  The RO should take whatever action 
is necessary to secure copies of all up-
to-date records of such treatment which 
are not already on file.  There is no 
need for duplication of records which are 
already in the claims folder.  Any 
records obtained must be included in the 
claims folder.

3.  After completing the above 
development to the extent possible, the 
Veteran should be scheduled for another 
VA psychiatric examination to be 
conducted by an M.D. psychiatrist (not 
psychologist).  The claims folder, 
including all evidence obtained on 
remand, must be made available to the 
doctor for review in conjunction with the 
examination.  As noted in the Board's 
earlier May 2006 remand, a clinical 
history and all pertinent psychiatric 
pathology should be noted in the report 
of examination.  If, in the doctor's 
opinion psychological testing would be 
necessary or useful in arriving at a 
valid diagnosis for the Veteran, then he 
should order such testing in his own 
discretion.  Based upon current 
psychiatric examination and thorough 
review of the claims folder, it is the 
principal goal to arrive at a correct 
psychiatric diagnosis for the Veteran.  
There are symptoms and diagnoses in the 
historical record indicating an existence 
of paranoid schizophrenia which do not 
appear to be much consistent with 
diagnoses of PTSD.  If PTSD is diagnosed, 
the examiner must specify what stressor 
was used as the basis for the diagnosis, 
whether the stressor found to be 
established by the record was sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The doctor must also provide an opinion 
as to whether it is more, less, or 
equally likely that any current 
psychiatric disorder had its onset or was 
otherwise causally attributable to the 
Veteran's 30 days of active military 
duty.

4.  After completing the above 
development, the RO should again address 
the claim.  The RO must initially review 
the report of VA psychiatric examination 
for completeness and compliance with the 
requested opinions in the above 
paragraph, and if the examination report 
is inadequate or incomplete, it must be 
returned for corrective action before 
being forwarded to the Board.  If the 
decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand.  They  must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



